Citation Nr: 1136959	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  08-27 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a right wrist disorder.

2.  Entitlement to service connection for a left knee disorder.

3.  Entitlement to an increased initial evaluation in excess of 40 percent for degenerative disc disease, L5-S1, thoracolumbar spine.

4.  Entitlement to an increased initial evaluation in excess of 10 percent for residuals of right ankle sprain.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs



ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 


INTRODUCTION

The Veteran had active service from June 1968 to June 1971, from February 1991 to May 1991, and from May 2002 to June 2003, and the Veteran had reserve service totaling nearly 30 years.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Montgomery, Alabama Regional Office (RO) of the Department of Veterans Affairs (VA).

The claims for service connection for a right wrist disorder and for a left knee disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The service-connected degenerative disc disease, L5-S1, is manifested by objective evidence of functional loss that more nearly approximates that of forward flexion of the thoracolumbar spine limited to 30 degrees or less, but the disability is not manifested by ankylosis of the thoracolumbar spine, neurological abnormalities or findings in the lower extremities, or incapacitating episodes. 

2.  The Veteran's right ankle injury, status post arthroscopy and lateral ligament reconstruction, is manifested by plantar flexion from 0 degrees to 44 degrees on active motion, by dorsiflexion limited to 0 degrees (neutral), but lacking 5 degrees to neutral after repetitive motion, and by pain throughout the ranges of motion, but is not manifested by instability, locking, or decreased ability to perform inversion or eversion.   

CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 40 percent for degenerative disc disease, L5-S1, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.321, 3.159, 4.1, 4.3, 4.7, 4.59, 4.71a, Diagnostic Codes 5235 to 5243 (2010).

2.  The criteria for an initial 20 evaluation for residuals, right ankle strain, status post surgery, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.321, 4.71a, Diagnostic Codes 5003, 5010, 5262, 5271 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that he is entitled to an increased initial evaluation for each of the service-connected disabilities at issue.

VA's duties to the claimant

The Veterans Claims Assistance Act of 2000 (VCAA) specifies VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Duty to notify

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

As to the claims for increased initial evaluations following the grants of service connection for the disabilities at issue, no additional notice is required.  In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court of Appeals for Veterans Claims held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  Thus, because the notice that was provided before the claims were granted was legally sufficient, VA's duty to notify in this case as to the initial evaluations has been satisfied.  

Duty to assist

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the sufficient service treatment records have been obtained to grant service connection for each of the disabilities addressed in this decision.  The Veteran has been provided with VA examinations pertinent to each claim.  The Veteran has provided relevant post-service clinical records, and has not indicated that there are any other available records or alternative records which might be relevant to the claim addressed on the merits in this decision.  VA clinical records through 2007 have been obtained.  The Veteran has not indicated that there are additional VA or private clinical records relevant to the claims at issue.  The Veteran has provided several statements on his own behalf.  

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Appellate review may proceed.  

Increased Ratings - Laws and Regulations

Disability evaluations are determined by application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision, therefore, is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  38 C.F.R. § 4.59. 

It is the responsibility of the rating specialist to interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2.  Consideration of factors wholly outside the rating criteria constitutes error as a matter of law.  Massey v. Brown, 7 Vet. App. 204, 207-08 (1994).  Evaluation of disabilities based upon manifestations not resulting from service-connected disease or injury and the pyramiding of ratings for the same disability under various diagnoses are prohibited.  38 C.F.R. § 4.14.

When there is a question as to which of two ratings to apply, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating, otherwise the lower rating shall be assigned.  38 C.F.R. § 4.7.

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 4.3.

1.  Claim for increased evaluation for lumbar spine disability

Historically, as noted above, the Veteran had three periods of active service, totaling about four years, and reserve service totaling nearly 30 years.  During that time, numerous parachute accidents followed by low back pain, were reported.  Service connection for a low back disability was granted in a July 2007 rating decision.  The Veteran contends that he is entitled to an evaluation in excess of 40 percent.  

Summary of law and regulations applicable to evaluation of spine disability

Disabilities of the spine are evaluated either under a general rating formula for diseases and injuries of the spine or under a formula for rating intervertebral disc syndrome based on incapacitating episodes.  38 C.F.R. § 4.71a, Diagnostic Codes 5237 through 5242. 

The general rating formula provides the following criteria: a 40 percent evaluation is warranted for favorable ankylosis of the entire thoracolumbar spine or forward flexion of the thoracolumbar spine of 30 degrees or less.  Further instructions under the general formula provide that neurologic disabilities are to be evaluated separately using evaluation criteria for the most appropriate neurologic diagnostic code or codes.  Id. at Note 1. 

Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (2). 

An evaluation in excess of 40 percent is available for limitation of motion of the thoracolumbar spine only if there is ankylosis.  Alternatively, if the spine disability results in intervertebral disc syndrome, the disability may be evaluated under the formula for rating intervertebral disc syndrome.  38 C.F.R. § 4.71a, DC 5243.  Under Diagnostic Code 5243, a 40 percent rating is warranted where there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A 60 percent rating is warranted where there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5243 (2010). 

For purposes of evaluations under DC 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Note (1). 

Facts and analysis

The Veteran sustained several injuries to his back in service.  Service connection for a low back disability was granted by a rating decision issued in July 2007.  However, the Veteran had not reported for VA examination scheduled in May 2007, so a noncompensable evaluation was assigned.

The Veteran submitted a December 2005 private treatment record reflecting that the Veteran reported back pain and stiffness.  His gait and station were normal.  There were decreased reflexes and some sensory changes in the right lower extremity.  There was five degrees of restriction of forward flexion of the back.  

The Veteran submitted an October 2007 clinical statement indicating that the Veteran had a deteriorated L5-S1 disc.  A November 2009 private medical statement indicated that the Veteran was able to flex the thoracolumbar spine 62 degrees.  

On VA examination conducted in April 2010, the Veteran that he was sometimes unable to bend at the thoracolumbar spine at all during flare-ups due to pain.  The Veteran did not have ankylosis of the spine or of the thoracolumbar spine.  He was able to flex forward to 20 degrees and extend backward to 5 degrees.  This evidence establishes that the Veteran does not have ankylosis of the lumbar spine.  The Veteran is not entitled to an evaluation in excess of 40 percent based on limitation of range of motion.

An evaluation in excess of 40 percent for lumbar spine degenerative disc disease is also available with incapacitating episodes totaling 6 weeks in the last 12 months.  The Veteran has not submitted evidence of any incapacitating episodes at any time during the pendancy of this claim.  At the time of the 2010 VA examination, he reported use of medication to control back pain, but he did not report any episode of bedrest prescribed by a medical provider.  He reported that he missed the VA examination scheduled in 2007 because he was out of the country.  There is no evidence that a provider has prescribed bedrest to treat the Veteran's intervertebral disc disease, nor does the Veteran so contend.

The Veteran is entitled to a separate evaluation for neurologic impairment due to service-connected degenerative disc disease, if present.  The examiner who conducted the April 2010 VA examination noted that the Veteran denied urinary incontinence or fecal incontinence.  He denied numbness, leg or foot weakness, and denied paresthesia.  The Veteran did not manifest lumbar flattening or spasm of the lumbar muscles, although there was pain on motion.  The Veteran had normal muscle strength (5/5) and normal deep tendon reflexes in each lower extremity.  Testing of vibration, pain to pinprick, light touch, and position sense in the lower extremities elicited no abnormality.  The examiner did not assign a diagnosis of a neurologic abnormality of either lower extremity.  

The Board notes that a December 2005 private examination report which states that the Veteran had lumbosacral radiculopathy manifested by absent right ankle jerk and disturbed sensation in the right L5 and S1 dermatomes contrasts with the findings of no neurologic abnormality in the lower extremities.  The Board also notes that VA outpatient treatment records from 2004 through April 2007 reflect that the Veteran did not report numbness or weakness of either lower extremity.  The VA outpatient reports include no diagnosis of any neurologic disorder of either lower extremity.  Providers who treated the Veteran in 2007 noted specifically that the Veteran had "no neurologic symptoms such as numbness or weakness in the legs."  See April 26, 2007 VA outpatient treatment note.  The preponderance of the evidence establishes that there is no neurologic disorder for which a separate evaluation may be assigned during the pendency of this appeal.  

The Veteran does not meet any criterion for a schedular evaluation in excess of 40 percent for his lumbar spine degenerative disc disease.  Although the Board is precluded by regulation from assigning extraschedular ratings under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service.  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for a service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule.  When the disability picture is contemplated, the assigned schedular rating is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, the rating criteria reasonably describes the Veteran's pain and limitation of motion due to back disability.  The Veteran has not presented evidence of other factors not shown in the April 2010 VA examination, such as neurologic impairment, that might affect his disability level and present symptomatology due to service-connected back disability.  

As the disability picture is contemplated by the Rating Schedule, the assigned schedular ratings are, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).  

2.  Increased initial evaluation for right ankle disability

Summary of law and regulations applicable to evaluation of ankle disability

Ankylosis of the ankle warrants an evaluation from 20 percent to 40 percent, depending upon whether the ankle is fixed in plantar flexion or in dorsiflexion and depending on the angle at which the joint is fixed.  If the ankylosis results in fixation in plantar flexion, at less than 30 degrees, a 20 percent evaluation is warranted.  DC 5270.  If the fixation at a greater angle, a higher rating of 30 percent or 40 percent may be warranted.  

Limitation of motion of the ankle warrants a 10 percent evaluation if there is moderate limitation, and a 20 percent evaluation with marked limitation.  DC 5271. 

Ankylosis of the subastragalar or tarsal joint, if there is poor weight-bearing position, warrants a 20 percent evaluation; in good weight-bearing position, a 10 percent evaluation is warranted.  DC 5272.  Malunion of the os calcis or astragalus is rated as 20 percent disabling for marked deformity and 10 percent disabling for moderate deformity.  DC 5273.  For impairment of the tibia or fibula, with malunion and slight ankle disability under Diagnostic Code 5262, a 10 percent evaluation is warranted.  A 20 percent evaluation is warranted with moderate ankle disability due to malunion.  


Facts and analysis

The Veteran submitted an October 2007 private treatment record which discloses that the Veteran reported right ankle stiffness.  He had a 10-degree permanent right ankle contracture. 

On VA examination conducted in March 2010, the Veteran manifested no deformity, giving way, or instability of the right ankle.  There was pain and stiffness.  The Veteran reported that right ankle pain was constant, with frequent flare-ups of increased pain.  The Veteran denied locking of the ankle.  The Veteran's gait was normal.  The Veteran reported that he was able to walk 1/4 mile, but not more than one mile, limited by right ankle pain.  Plantar flexion was from 0 degrees (neutral) to 44 degrees.  Dorsiflexion was to neutral, that is, the Veteran was unable to perform dorsiflexion, but was able to bring the joint to a neutral position.  The examiner observed that the speed of motion of the right ankle was slow.  After repeated motion, dorsiflexion was "lacking 5 degrees."  The Board interprets this notation as meaning that, with repeated motion or with pain, the Veteran was unable to bring the right ankle to neutral (0 degrees), but, rather, the joint was at 5 degrees of plantar flexion when there was increased pain.  

The Board finds that, based on the evidence in the claims file, the limitation of motion caused by the Veteran's right ankle disability is best characterized as moderate to marked.  Plantar flexion of the ankle was limited to 44 degrees (out of 45) and dorsiflexion was limited to 0 degrees (out of 20 degrees of expected motion) and his gait was normal.  However, in addition to those limitations of range of motion, the Veteran lacked 5 degrees of dorsiflexion after repetitive motion of the ankle.  There was no giving way, instability, or weakness of the right ankle.  The Veteran has not reported right ankle strain since the surgical intervention.  The Board finds that these symptoms, when considered together, approximate "marked" right ankle disability and merit a 20 percent evaluation. 

With regard to whether the Veteran is entitled to a rating higher than 20 percent due to pain on motion and other factors, the Board finds that he is not.  The effects of pain and repetitive motion on his right ankle are not so severe that they are not adequately considered by the currently assigned 20 percent rating.  In particular, the Board notes the evidence that the Veteran is able to use the right ankle for ambulation, without an assistive device such as a cane, and no ankle brace is required.  The evidence does not demonstrate that the Veteran has symptoms of right ankle disability which have not been considered in assigning the 20 percent evaluation.  Accordingly, the Veteran is not entitled to a rating in excess of 20 percent, considering factors outlined in DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The currently assigned 20 percent is the maximum available under Diagnostic Code 5271.  The Board has considered the applicability of other diagnostic codes to determine if a more favorable result is possible.  The Board finds that DCs 5262 (malunion of the tibia and fibula), 5270 (ankylosis of the ankle), 5272 (ankylosis of the subastralgar or tarsal joint), 5273 (malunion of the os calcis or astralgus), and 5274 (astralgalectomy), are not applicable as there is no current evidence of ankylosis, malunion or astralgalectomy.  Accordingly, those diagnostic codes may not serve as the basis for an increased rating.  There is no diagnostic code which provides a separate, compensable evaluation for ankle instability, so no additional diagnostic code may be applied to warrant a separate, compensable evaluation. 

The Board has also considered whether the Veteran is entitled to an evaluation in excess of 20 percent for his ankle disability on an extraschedular basis, using the analysis set forth in Thun v. Peake, 22 Vet. App. 111 (2008).  The evidence is devoid of description of any symptom not encompassed within the schedular evaluation discussed above.  As noted, the Veteran's limitation of motion is not so marked as to warrant a 20 percent evaluation, if limited motion is considered alone.  When limited motion is considered together with other symptoms, including inability to dorsiflex the right ankle to neutral after repetitive motion, a 20 percent evaluation is warranted. 

However, there is no evidence that the Veteran's right ankle disability has resulted in incapacitating episodes, hospitalizations, or other facts that present an unusual disability picture, since the Veteran's right ankle surgery prior to his separation from reserve service.  The evidence establishes that the Veteran does not meet any criterion for an extraschedular evaluation.  The evidence does not raise any possibility that industrial impairment due to right ankle disability is beyond a level consistent with the assigned schedular evaluation.  Therefore, referral is not required to address whether the Veteran is entitled to an increased evaluation on an extraschedular basis during this period.  See 38 C.F.R. § 3.321(b)(1); Floyd v. Brown, 9 Vet. App. 88, 95 (1996). 

The preponderance of the evidence is against an initial rating in excess of 20 percent.  Because the evidence is not in equipoise, the provisions of 38 U.S.C.A. § 5107(b) regarding reasonable doubt are not applicable to warrant a more favorable result.  Therefore, the Veteran is granted an increase in the initial evaluation from 10 percent to 20 percent, but an evaluation in excess of 20 percent is not warranted. 


ORDER

The appeal for an initial evaluation in excess of 40 percent for degenerative disc disease, L5-S1, is denied.  

The initial evaluation for residuals, right ankle strain, status post surgery, is increased from 10 percent to 20 percent, subject to law and regulations governing the effective date of an award of monetary compensation; the appeal is granted to this extent only.   


REMAND

The Veteran had three periods of active service.  It does not appear that records of medical treatment during the Veteran's Gulf War service or his service in Afghanistan are associated with the claims file.  Additional attempts to obtain his active service treatment records are required.

The Veteran was enlisted in a reserve component for almost 30 years following his separation from his initial period of active duty in 1971.  It does not appear that a listing of his periods of performance of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) (reserve points) is of records.  Such information is necessary to determine if certain occurrences alleged by the Veteran were or were not during a period of ACDUTRA or INACDUTRA.  There are no reserve records from 1991 to 1997.  Before appellate adjudication of the claim for service connection for a left knee disorder is completed, a further attempt to obtain records of the Veteran's service treatment records for his periods of reserve service is required.  For example, there is essentially no periodic examination reports associated with the claims file for the period from 1984 through 2002.  

The Veteran contends that he injured his right wrist several times during service.  The report of radiologic examination conducted in February 1971 reflects that the examination was conducted because the Veteran had decreased pronation and supination of the right wrist.  The x-ray report was interpreted as showing a previous fracture of the ulnar styloid, but the records do not reflect why radiologic examination was requested in 1971.  

In the April 2010 VA examination report, the examiner noted that the Veteran incurred a right wrist injury in August 2004, but it appeared that that injury was not during a period of reserve service, since there was no line of duty determination.  However, as noted above, there is no record of when the Veteran performed ACDUTRA or INACDUTRA in August 2004, so further development of evidence is required before appellate review may be concluded.

The Board also notes that the examiner who conducted VA examination in April 2010 did not discuss the right wrist injury that is documented in the Veteran's service treatment records as occurring during a parachute jump on October 21, 1983.  Service treatment records reflect treatment from October 21, 1983 through March 1984.  The Veteran has stated that the right wrist injury was treated with a cast.  No records of treatment with casting are among the treatment records for the injury currently associated with the claims file.  The Veteran has indicated that he was treated at the Fort McClellan Army Hospital.  An additional attempt to obtain those records is required.  

In February 2004, the Veteran reported a past history of broken right wrist, treated at Fort McClellan, Alabama.  He reported that the 1980s injury was "reinjured in Afghanistan."  Records from the Veteran's period of service in Afghanistan do not appear to be associated with the claims file.  

In August 2004, the Veteran reported injury to the right wrist and right knee three days earlier.  He stated that the right wrist began to hurt after a hard pull on the toggle of a parachute and a subsequent fall on a wet deck during the recovery following the parachute landing.  The VA examiner declined to determine that such injury was during a period of ACDUTRA or INACDUTRA, since there was no line-of-duty determination.  The Board notes, however, that the treatment notes for the October 1983 injury show treatment within a few hours after an injury, at which time the Veteran was still apparently on reserve duty.  Similarly, the reports of the 2004 injury state that the Veteran was participating in an airborne operation at the time of the injury.  Given the extent of the apparently missing records, the Board is unable to find that the report of VA examination is based on complete records.  Additional development is required before appellate review of this claim may be completed.  

In addition, the Veteran relates that he underwent left knee surgery in 1997.  It does not appear that the Veteran has been specifically advised to identify or submit records from the provider who performed that surgery or records from the facility at which the procedure was performed.  This evidence, together with the information which would show when he was performing reserve service, would be expected to be relevant to his claim for service connection for a left knee disorder.  The Veteran should be afforded another opportunity to identify or submit additional evidence.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's current VA clinical records from April 2010 to the present; do not associate duplicate records with the claims files.

2.  Afford the Veteran an opportunity to identify each private provider or any treating facility rendering treatment since April 2010.  
Ask the Veteran to include private (non-military or non-VA) facilities at which diagnostic examinations, including radiologic examinations, of the right wrist or left knee were conducted, at any time, including when the Veteran was age 11, or thereafter, including after the Veteran's separation from active service in 1971, prior to a 1997 left knee surgery, or before or after the Veteran's deployment to Afghanistan.  The Veteran is advised that any available private records should be identified.

3.  Ask the Veteran to specifically identify the private provider who treated him for a left knee disorder prior to a 1997 left knee surgery (arthroscopy) and to identify the facility at which left knee surgery was performed in 1997.  Complete records from the provider and facility should be requested, including reports of radiologic examinations and reports of history and physical examination.  

4.  Afford the Veteran an opportunity to submit or identify any alternative evidence which might assist him to substantiate a claim, to include records from an employer, educational institution, pharmacy, insurance company, or the like.  

5.  The Veteran should be asked to identify the last reserve unit he served in, and each reserve unit he served in, to the extent that he is able to provide this information.  The Adjutant General or other appropriate official with responsibility for records of former service members should be contacted.  The reserve unit should be asked to provide any available information regarding the number of parachute jumps the Veteran participated in.  

If the Veteran's reserve records and missing records of active service are not available through the reserve unit the Veteran last serviced with, the reserve units the Veteran previously serviced with should be contacted.  

A list of the Veteran's retirement points should be sought.

6.  If complete reserve and active service records for the Veteran are not located through contact with reserve units, the RO should ask the National Personnel Records Center to search for the Veteran's records, to include records of service treatment records and personnel records, including records related to the Veteran's 1991 Gulf War service and records of the Veteran's 2002 to 2003 active service in Afghanistan.  The NPRC should be asked to search for any available information regarding the number of parachute jumps the Veteran participated in.  

7.  If complete records of the Veteran's reserve service and active service are not located through other agencies, ask the Defense Finance and Accounting Service (DFAS) to verify the exact dates of each of the Veteran's types of service.  

8.  AFTER the records related to the Veteran's reserve service and retirement points and records of active service, have been obtained, the Veteran should again be afforded VA examination.

Afford the Veteran VA orthopedic examination of the right wrist and left knee.  The claims folder and a copy of this Remand should be made available to the examiner(s) for review in connection with the examination(s).  The examiner(s) must indicate that pertinent documents in the claims folders were reviewed.  

(a) The examiner who conducts examination of the Veteran's left knee should discuss review of service medical records and reserve service treatment records and dates of reserve service.  The examiner should review the Veteran's contentions as to multiple injuries to the left knee and the number of parachute jumps made by the Veteran.  The examiner should then answer the following questions:

    (i) Is there objective medical evidence that the Veteran injured the left knee during active service or during a period when he was performing reserve service duties?
    (ii) Assign a diagnosis for each current left knee disorder.  
    (iii)  Is it at least as likely as not (a 50 percent probability) that the Veteran incurred a current knee disorder during active service, as the result of active service, or during a one-year period following discharge from active service, or during a period of performance of reserve service?  
 
In answering each question, the examiner must comment on the Veteran's lay statements as to onset of the symptoms attributed to the claimed disorder, diagnosed or undiagnosed.  

(b) The examiner who conducts examination of the Veteran's right wrist should discuss review of service medical records and reserve service treatment records and dates of reserve service.  The examiner should review the 1971 report of radiologic examination of the right wrist, the Veteran's contentions as to multiple injuries to right wrist, including in 1983 and 2004, among other right wrist injuries.  The examiner should then answer the following questions:

    (i) Is there clear and unmistakable objective medical evidence that the Veteran had residuals of a pre-service right wrist injury?  
    (ii) Assign a diagnosis for each current right wrist disorder.  
    (iii) Was there an increase in right wrist disability during a period of active service (June 1968 to June 1971, February 1991 to May 1991, May 2002 to June 2003)?  If there was an increase in right wrist disability during active service, was such increase in disability due to the natural progress of the residuals of a right wrist fracture that pre-existed the Veteran's active service?  
    (iv) If the answers to the above questions are unfavorable to the Veteran's claim, then address this question:  Is it at least as likely as not (a 50 percent probability) that a pre-existing right wrist disorder was permanently aggravated by an injury incurred during a period of performance of reserve service?  

In answering each question, the examiner must comment on the Veteran's lay statements as to onset of the symptoms of a right wrist disorder.  

The examiner(s) must explain the rationale for all opinions given.  If any requested opinion cannot be provided without resort to pure speculation, the examiner should explain why the opinion cannot be provided and identify information that might assist to provide a basis for a non-speculative opinion.  

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against causation.
   
9.  The directions set forth in this Remand and the claims folder should be carefully reviewed to ensure that the foregoing requested development has been completed.  Then, the claims on appeal should be readjudicated and the claimant should be notified of that adjudication.  If any benefit requested on appeal is not granted to the claimant's satisfaction, the claimant and his representative should be furnished a supplemental statement of the case which addresses all of the evidence obtained.  The claimant should be afforded an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


